DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “an opening” – Examiner notes that it is unclear as to what opening is being claimed and the claim is not fully understood since it is not clear as to how receiving material from the hopper and an outlet is different than the at least one outlet which was prior mentioned.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 23, 28, 32, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernest Kenneway (US 7,669,707 – hereinafter Kenneway) in view of John T. Potter (2,523,517 – hereinafter Potter), Harry G. Roseburg (3,837,139 – hereinafter Roseburg), and Robert Czarnek (US 9,283,149 – hereinafter Czarnek).
Re Claims 23, 32, and 51:
Kenneway discloses a separator (30), the separator (30) comprising: a first rotating disc (33) with an inlet (top opening where products are inserted through); a second rotating disc (34, 35, 36) concentric with the first rotating disc (33) (see Fig. 1), the second rotating disc (34, 35, 36) having a sidewall extending about an outer periphery (see Fig. 2); and a central processing unit (30, 38), wherein the first rotating disc (33) moves at a first speed and the second rotating disc (34, 35, 36) moves at a second speed, the second speed being greater than the first speed (see col. 3 lines 9-21 and claim 3) (See Figs. 1-5), but fails to teach a hopper, the hopper having at least one outlet; a first rotating disc with an inlet in communication with the at least one outlet of the hopper to receive material from the hopper; an outlet at the outer periphery of the second rotating disc; and a vortex passage formed by a wall having a first end and a second end, the second end of the wall spaced radially outwardly of the first end of the wall and radially inwardly of the sidewall; a distribution channel extending between the outlet of the separator and an inlet of a supply box or a retrieving bottle, and wherein the first rotating disc has an outer circumference equal to an inner circumference of the second rotating 


Potter teaches a hopper (3), the hopper (3) having at least one outlet (see Figs. 1 bottom opening of Hopper which allows the product to enter the separator member below); a first rotating disc (2) with an inlet (upper opening below hopper outlet) in communication with the at least one outlet of the hopper (3) to receive material from the hopper (3) (see Fig. 1) (see Figs. 1-3).  Re Claim 32: Potter teaches a polygon shape or a multiple-arc shape medication flow passage (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kenneway with that of Potter to allow for controlled feeding of a product from storage to a separation device and proper orientation of the product being dispensed from storage.



Roseburg teaches an outlet (opening of the disc as seen in Fig. 1 below 99) at the outer periphery of a second rotating disc (17); and a vortex passage formed by a wall (44 

Czarnek teaches and wherein a wall (26-1) forming a vortex passage is greater than one revolution to overlap itself in a radial direction and extends across a joint between an outer circumference of a first rotating disc (16-1) and an inner circumference of a second rotating disc (20-1, 100).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated 


Further Re Claim 28:
Kenneway discloses wherein the separator has a plurality of concentric rotating discs with a radially outward (34) one of the plurality of concentric rotating discs rotating at a higher speed than a radially inward (33) one of the plurality of concentric rotating discs (see Fig. 1).


Claims 24, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenneway in view of Potter, Roseburg, and Czarnek and further in view of Tobe.
Re Claims 24, 29, and 31:
Kenneway in view of Potter, Roseburg, and Czarnek discloses the device of claim 23, but fails to teach wherein the hopper has dividing walls forming a plurality of cells, wherein each cell holds one type of medication and has an outlet at the bottom, and the outlet of the cell is matched with the inlet of the separator, and wherein an amount of medications entering the separator is controlled by changing the relative positions of the outlet of a cell and the inlet of the separator.

.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Kenneway in view of Potter, Roseburg, and Czarnek and further in view of Koike et al. (US 2017/0224587 – hereinafter Koike).
Re Claim 33:
Kenneway in view of Potter, Roseburg, and Czarnek discloses the device of claim 23, but fails to teach wherein the separator has a first rotating disc, a shifting fork mounted at a center of the first rotating disc and at least one shifting plate located radially outwardly of the center of the first rotating disc.

.



Claims 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenneway in view of Tobe.
Re Claim 44:
Kenneway discloses a separator, the separator comprising a first section (33) extending from a center of the separator, and a second section (35, 36) having an inlet (area which meets below with the outlet opening 40 of section 33 above) receiving the material from the first section (33) and an outlet (near 40), the first section (33) and second section (35, 36) being vertically spaced from one another (see Figs. 2 and 3 and outline line 33), the inlet (area which meets below with outlet opening 40 of section 33 above) of the second section (35, 36) being below an entirety of the first section (33) (see Fig1. 1 and 2 – track (35, 36) below track 33) ; and a central processing unit (controller), wherein the first section (33) moves at a first speed and the second section 


Tobe teaches a hopper (7), the hopper (7) having at least one outlet; and having an inlet in communication with the at least one outlet of the hopper (7) to receive material from the hopper and an outlet; a distribution channel (33) extending between the outlet of the separator and an inlet of a supply box or a retrieving bottle (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kenneway with that of Tobe to allow for product to be guided and distributed about a rotary disk to increase reliability.

Further Re Claim 52:
Kenneway discloses wherein the first section (33) has a sidewall (43), and wherein the outlet (40) of the first section (33) is in the sidewall (43) of the first section (33) (see Fig. 1).


Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobe in view of Koike et al. (US 2017/0224587 – hereinafter Koike) and Buckley et al. (4,938,082– hereinafter Buckley).
Re Claim 50:
Tobe discloses a hopper (7), the hopper having at least one outlet (12); a separator (16), the separator (16) having an inlet (upper spaced opening) in communication with the at least one outlet (12) of the hopper (7) and an outlet (22) at a periphery of the separator (16); a shifting plate (23) pivotable about one end between a first position and a second position to selectively move medication radially outwardly (see Fig. 5); a distribution channel (33) extending between the outlet (22) of the separator (16) and an inlet of a supply box or a retrieving bottle (V) (see Fig. 3); and a central processing unit (44) (see Figs. 1-13), but fails to teach an active shifting fork extending radially outwardly from a center of the separator; and a plurality of shifting plates spaced radially outwardly from the active shifting fork and inwardly from the periphery of the separator and spaced from one another in a circumferential direction, each shifting plate rotatable about a shaft, the shaft being spaced inwardly of the periphery of the separator.


Koike teaches an active shifting fork (center-most piece see Figs. 21A) extending radially outwardly from a center of the separator; and a shifting plate (66) spaced radially outwardly from the active shifting fork (see Figs. 1-46).  Therefore, it would have 

Buckley teaches a center of a separator; and a plurality of shifting plates (43, 72, 74) spaced radially outwardly from (a center) and inwardly from a periphery (the outermost periphery as seen connected to 76) of the separator and spaced from one another in a circumferential direction, each shifting plate (43, 72, 74) rotatable about a shaft, the shaft being spaced inwardly of the periphery (the outermost periphery as seen connected to 76) of the separator (see Fig. 3) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tobe with that of Koike and Buckley to allow for controlled dispensing and inspection of product when a device is ready to dispense said product.


Allowable Subject Matter
Claim 49 is allowed.
Claims 25-27 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651